Exhibit 10.3

 

LOAN AGREEMENT

ADDENDUM TO SECURITY AGREEMENT

DATED NOVEMBER 17, 2004, FROM

SEGMENTZ, INC. (“Debtor”)

TO FIFTH THIRD BANK

(the “Bank”)

 

Incorporation and Conflict

 

The provisions of this Addendum are hereby made a part of the Security Agreement
described above. In the event of a conflict between the terms of this Addendum
and the terms of such Security Agreement, the terms of this Addendum shall
control. If the date of signing of this Addendum is later than the date of
signing of any other Addendum to such Security Agreement, this Addendum shall
supersede and replace such prior Addendum.

 

Additional Provisions

 

12. Definitions. The following definitions are used herein:

 

“Affiliate” means, as to Debtor, (a) any person or entity which, directly or
indirectly, is in control of, is controlled by or is under common control with,
Debtor, or (b) any person who is a director, officer or employee (i) of Debtor
or (ii) of any person described in the preceding clause (a).

 

“Current Maturities of Long Term Debt” means that portion of the principal
amount of Long Term Debt which must be repaid during any period of determination
thereof.

 

“Debt” means the total liabilities of Debtor as defined in accordance with
generally accepted accounting principles, consistently applied.

 

“Debt Service Coverage Ratio” means the ratio of (a) the sum of Debtor’s net
income, for any period of determination thereof, before taxes, depreciation,
amortization and interest expense, less distributions, dividends and capital
expenditures and other extraordinary items to (b) the sum of the undersigned’s
interest expense, Current Maturities of Long Term Debt and capital lease
obligations for such period of determination.

 

“Long Term Debt” means indebtedness of Debtor which either by its terms is not
payable in full within one year from the date incurred, or the repayment of
which may, at the option of the obligor, be extended for a period of more than
one year from the date incurred.

 

“Rate Management Agreement” means any agreement, device or arrangement providing
for payments which are related to fluctuations of interest rates, exchange
rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar



--------------------------------------------------------------------------------

protection agreements, forward rate currency or interest rate options, puts and
warrants, and any agreement pertaining to equity derivative transactions (e.g.,
equity or equity index swaps, options, caps, floors, collars and forwards),
including without limitation any ISDA Master Agreement between the undersigned
and the Bank or any affiliate of Fifth Third Bancorp, and any schedules,
confirmations and documents and other confirming evidence between the parties
confirming transactions thereunder, all whether now existing or hereafter
arising, and in each case as amended, modified or supplemented from time to
time.

 

“Rate Management Obligations” means any and all obligations of the undersigned
to the Bank or any affiliate of Fifth Third Bancorp, whether absolute,
contingent or otherwise and howsoever and whensoever (whether now or hereafter)
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) ( any and all
cancellations, buy backs, reversals, terminations or assignments of any Rate
Management Agreement. The term “Liabilities” as defined in section 1 above shall
include all Rate Management Obligations.

 

“Tangible Net Worth” means Debtor’s Stockholders’ Equity, less the sum of: (a)
goodwill, including any amounts, however designated on a balance sheet of
Debtor, representing the excess of the purchase price paid for assets or stock
acquired over the value assigned thereto on the books of Debtor; (b) patents,
trademarks, trade names, and copyrights; (c) treasury stock; (d) all receivables
from and loans, advances and similar transfers to any Affiliate; and (e) other
intangible assets.

 

13. Financial Statements. Until the Liabilities are paid in full, Debtor
covenants and agrees that it will furnish to the Bank:

 

13.1 Within one hundred twenty (120) days after the end of each fiscal year, a
balance sheet and income statement, reconciliation of capital account and source
and application of funds as at the end of and for the fiscal year just closed
setting forth the corresponding figures of the previous fiscal year in
comparative form, all in reasonable detail and certified by its Chief Financial
Officer to be true, accurate and complete, together with the Company’s Form
10-KSB filed with the United States Securities and Exchange Commission for such
fiscal year. The financial statements shall be prepared on an audit basis by
independent certified public accountants acceptable to the Bank. Debtor shall
notify such independent certified public accountants, in writing, that it is “a
primary intent” of Debtor to have the Bank rely upon the “public accounting
services” provided by such independent certified public accountant to Debtor.

 

13.2 Within sixty (60) days after the end of each fiscal quarter, a balance
sheet and income statement, reconciliation of capital account and source and
application of funds as at the end of and for that portion of the fiscal year
ending with such quarter setting forth the corresponding figures of the previous
fiscal year in comparative form, all in reasonable detail and certified by its
Chief Financial Officer to be true, accurate and complete, together with the
Company’s Form 10-QSB filed with the United States Securities and Exchange
Commission for such fiscal quarter. The financial statements shall be prepared
on a review basis by an independent certified public accountant acceptable to
the Bank.

 

2



--------------------------------------------------------------------------------

13.3 Within fifteen (15) days after and as of the end of each month, a Borrowing
Base Certificate prepared by the Chief Financial Officer of the Debtor in form
and detail satisfactory to the Bank representing and warranting as of such month
end the amount of all Eligible Accounts Receivable of Debtor, the calculation of
the Borrowing Base and certifying that no Event of Default then exists, together
with a report as of such month end in form and detail satisfactory to the Bank
setting forth all of Debtor’s and Express 1, Inc’s accounts receivable as of the
end of such month aged from the date of invoice certified as true and correct by
the Chief Financial Officer of Debtor.

 

13.4 Promptly, all other information, books and records that the Bank may
reasonably request.

 

13.5 With each of the statements referred to in 13.1 and 13.2 above, a
certificate signed by the principal financial officer for Debtor, (i) stating he
is familiar with all document relating to the Bank and that no Event of Default
specified herein, nor any event which upon notice or lapse of time, or both
would constitute such an Event of Default, has occurred, or if any such
condition or event existed or exists, specifying it and describing what action
Debtor has taken or proposes to take with respect thereto, and (ii) setting
forth, in summary form, figures showing Debtor’s compliance with the financial
covenants contained herein;

 

13.6 Immediately upon any officer of Debtor obtaining knowledge of any condition
or event which constitutes or, after notice or lapse of time or both, would
constitute an Event of Default, a certificate of such person specifying the
nature and period of the existence thereof, and what action the undersigned has
taken or is taken or proposes to take in respect thereof.

 

All of the statements referred to in 13.1 and 13.2 above shall be in conformance
with generally accepted accounting principles, consistently applied.

 

If at any time the undersigned has any additional subsidiaries which have
financial statements that could be consolidated with those of the undersigned
under generally accepted accounting principles, the financial statements
required by subsections 13.1 and 13.2 above shall be the financial statements of
the undersigned and all such subsidiaries prepared on a consolidated and
consolidating basis.

 

14. Borrowing Base. The unpaid balance of the $3,500,000 Revolving Note of even
date, and all extensions, renewals and replacements thereof, including
replacements with a different principal amount (the “Base Note”), shall not at
any time exceed the sum of the following amounts, which sum is hereinafter
referred to as the “Borrowing Base”: 80% of Debtor’s “Eligible Accounts
Receivable” as defined in section 7.1 above plus 80% of the “Eligible Accounts
Receivable” as defined in section 7.1 of the Security Agreement of even date
from Express 1, Inc. to the Bank.

 

3



--------------------------------------------------------------------------------

Notwithstanding any conflicting provisions contained in the Base Note, if at any
time the unpaid balance of the Base Note exceeds the Borrowing Base, Debtor
shall immediately pay to the Bank the difference, including all accumulated
interest.

 

15. Affirmative Covenants. Until the Liabilities are paid in full, Debtor
covenants and agrees that it will:

 

15.1 Maintain the ratio of Debt to Tangible Net Worth of not more than 1.00 to
1.00 at all times.

 

15.2 On the last day of each fiscal quarter hereafter, maintain a Debt Service
Coverage Ratio for the twelve (12) calendar months ending on such date of not
less than 1.25 to 1.00.

 

15.3 Comply with all applicable federal, state and local laws, ordinances, rules
and regulations, including, but not limited to, all environmental laws,
ordinances, rules and regulations, all applicable federal, state and local laws,
ordinances, rules and regulations concerning wage payments, minimum wages,
overtime laws and payment of withholding taxes, and deliver to the Bank such
reports and information in form satisfactory to the Bank as the Bank may request
from time to time to establish compliance with such laws.

 

15.4 On or before February 1, 2005: (i) cause all of the assets of Express 1,
Inc. to be transferred to Debtor and cause Express 1, Inc. to cease all business
operations; and (ii) cause all of the subsidiaries of Debtor (except for Express
1, Inc. and Dasher Express, Inc.) to be merged into Debtor or dissolved and
cease existence.

 

16. Negative Covenants. Until the Liabilities are paid in full, Debtor covenants
and agrees that it will not:

 

16.1 Pay, create, incur, assume or have outstanding any indebtedness for
borrowed money except the Liabilities.

 

16.2 Merge with or into, or enter into a share exchange, with any other
corporation or entity, nor sell, lease, transfer or otherwise dispose of all or
any substantial part of its property, assets or business (other than sales of
inventory made in the ordinary course of business).

 

16.3 Enter into an agreement providing for the leasing by it of property, which
has been or is to be sold or transferred by it.

 

16.4 Pay or declare any dividend, or make any other distribution on account of
any shares of any class of its stock, or redeem, purchase, or otherwise acquire
directly or indirectly, any shares of any class of its capital stock, except
that Debtor may repurchase not to exceed 80,000 shares of its stock at a maximum
purchase price of not to exceed $1.55 per share (provided such repurchase does
not cause an Event of Default under either section 15.1 or section 15.2 above).

 

4



--------------------------------------------------------------------------------

16.5 Make any loans or advances to, or investments in, other persons,
corporations or entities (including, but not limited to, any Affiliate of
Debtor), except investments (i) in bank certificates of deposit and savings
accounts; (ii) in obligations of the United States; (iii) in prime commercial
paper maturing within ninety (90) days of the date of acquisition by Debtor; and
(iv) made in accordance with Debtor’s Investment Policy adopted by written
consent of Debtor’s directors as of May 19, 2004 in the form presented to the
Bank.

 

16.6 Guarantee or become a surety or otherwise contingently liable for any
obligations of others, except pursuant to the deposit and collection of checks
and similar items in the ordinary course of its business.

 

17. UCC Reserve. On the date hereof, Debtor will deposit $100,000 with the Bank
in a deposit account under the sole control of the Bank (the “Deposit”). Debtor
hereby grants to the Bank a security interest in the Deposit and the deposit
account holding the Deposit and such property will be part of the Collateral
described in this Security Agreement. Prior to occurrence of an Event of
Default, the Deposit will be returned to Debtor in the event: (i) Debtor obtains
terminations or subordinations to the Bank (which terminations and
subordinations must be satisfactory to the Bank) of the UCC Financing Statements
filed with the Florida Secured Transaction Registry by Riveria Finance of Texas,
Inc. and Rivera Finance No. 200200441017, as amended and by Pedro and Magaly
Betancourt No. 200305322093; or (ii) Debtor pays the Liabilities in full, all
lines of credit and other financing facilities provided by the Bank to Debtor
are cancelled, and the Bank has no obligation of any kind to extend financing to
Debtor. Upon occurrence of an Event of Default, the Bank may, at any time
thereafter and prior to the curing of such default, apply the Deposit to payment
of the Liabilities. Debtor hereby represents, warrants and agrees to and with
the Bank that the aggregate obligations secured by the security interests
evidenced by the UCC Financing Statements described in this section 17 do not
exceed $300,000 on the date hereof and that Debtor will not incur any additional
obligations after the date hereof which could be secured by such security
interests.

 

Date of Signing: November 17, 2004

 

SEGMENTZ, INC.

   

By:

 

 

--------------------------------------------------------------------------------

       

Andrew J. Norstrud

   

Its:

 

Chief Financial Officer

 

KZLIB:468501.7\069089-00167

11/17/04

 

5